Citation Nr: 0029791	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed disability 
manifested by tingling and numbness in the legs, to include 
meralgia paresthetica.



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to July 1960.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the RO.  

The case was remanded by the Board to the RO in September 
1999 and February 2000 for additional development.  



REMAND

In this case, the veteran contends that he has disability 
manifested by pain, tingling and numbness in the legs which 
was incurred in or aggravated by service.  The veteran also 
attributes clumsiness and tiredness to his claimed 
disability.  

The service medical records show that the veteran complained 
of numb legs, clumsiness and tiring easily in December 1957.  
A December 1957 note indicated that the neurological 
examination was negative with no disease diagnosed, although 
the specific physical findings were not noted.  

The submitted post-service medical records show that the 
veteran complained of numbness and tingling in the legs 
beginning in 1994.  A private physician diagnosed the veteran 
with meralgia paresthetica in January 1996.  

The records further show that since the diagnosis in 1996, 
and as recently as January 2000, the veteran has been treated 
on numerous occasions for pain, tingling, and numbness of the 
legs, with a history of meralgia paresthetica noted.  

The veteran contends that he currently experiences the same 
symptoms that he experienced in service, specifically pain, 
tingling and numbness in the legs, memory lapses, clumsiness 
and feeling tired.  The veteran has also questioned the 
medical diagnosis of meralgia paresthetica and has indicated 
that he may have been possibly misdiagnosed.  

In light of the veteran's contentions that he had symptoms in 
service similar to those currently described, the Board finds 
that a VA examination is necessary to determine if the 
veteran has current disability manifested by pain, tingling 
and numbness of the legs to include meralgia paresthetica 
which was incurred in or aggravated by service.  

In this regard, the Board notes that the RO has previously 
determined that the veteran's claim was not well grounded.  
However, the Board points out that on October 30, 2000, the 
President signed into law a bill containing the "McCain 
Amendment."  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  This 
provision rewrites 38 U.S.C. § 5107, to eliminate the well-
grounded claim requirement.  It appears to amplify the duty 
to assist, including the provision of a medical examination, 
unless "no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement."  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this case, the Board finds that under the new 
law, the veteran is entitled to a VA examination as there is 
a possibility that such assistance will aid in the 
establishment of entitlement.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
and private medical records concerning 
the veteran's treatment for claimed 
disability manifested by pain, numbness 
and tingling of the legs with clumsiness 
and tiredness, to include meralgia 
paresthetica, not already associated with 
the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
meralgia paresthetica or other disability 
manifested by pain, numbness and tingling 
of the legs with clumsiness and 
tiredness.  All indicated x-rays and 
laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed 
condition.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have current 
meralgia paresthetica or other disability 
manifested by pain, numbness and tingling 
of the legs to include tiredness and 
clumsiness.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, must be made available to 
the examiner for review prior to the 
examination.  If the examiner determines 
that the veteran suffers from current 
disability manifested by meralgia 
paresthetica or other disability 
manifested by pain, numbness or tingling 
in the legs, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
current disability is due to disease or 
injury that was incurred in or aggravated 
by service.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If any 
action taken is adverse to the veteran, 
he should be furnished with a 
Supplemental Statement of the Case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


